DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/06/2021 and 08/19/2021 were filed after the mailing date of the application on 07/06/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 3 – 7, 12, 14 – 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 2 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe. et al., US Publication 2016/0011633 A1 in view of Won et al., US Publication 2021/0055818 A1 in further view of Kim et al., US Publication 2005/0264724 A1. 

With regards to Claim 1, Watanabe discloses: A display device (Title and Abstract) comprising: 
a substrate (FIG 2, 10) including an opening (10A - hole), 
5a display element (pixels) on the substrate (Paragraph [0064]), the display element (pixels) being arranged in a display area (RA) surrounding the opening (Paragraph [0068]); 
a signal wiring (FIG 12, 2 & 4) electrically connected to the display element (Paragraph [0078]), a portion of the signal wiring (2 & 4) being in a non-display area (RF3) between the opening (10A) and the display area (RA) and extending along (the curved wiring within non-display area RF3) the opening (10A) of the substrate (FIG 12 shows this feature); 

Watanabe fails to disclose: 10an encapsulation layer on the display element; 
a plurality of touch electrodes arranged in the display area and being on the  encapsulation layer; and 
a layer in the non-display area and overlapping a part of the signal wiring, wherein the metal layer comprises a same material as a material of at least one of the 15plurality of touch electrodes.  
Won discloses: an encapsulation layer (FIG 4, 30) on the display element (10 – TFT layer & 20 – light emitting device layer; teaches of an OLED however in Paragraph [0040] – teaches that it can also be an LCD); 
a plurality of touch electrodes (FIG 4, 40) arranged in the display area (Paragraph [0040]) and being on the encapsulation layer (FIG 4, shows where the touch electrodes 40 are on the encapsulation layer 30; teaches of an OLED however in Paragraph [0040] – teaches that it can also be an LCD); touch electrode is formed of a single or multilayer which include Chrome Cr (Paragraph [0115])
Therefore it would have been obvious to a person having ordinary skills in the art before the effective filing date of the application to have used the teachings of an encapsulation layer on the display element; a plurality of touch electrodes arranged in the display area and being on the encapsulation layer in Watanabe’s invention as taught by Won’s invention.
The motivation for doing this would have been in order to improve the display quality by preventing interference.

Kim discloses: a metal layer (FIG 2, 32 – black matrix; Paragraph [0012]) in the non-display area (FIG 2 and Paragraph [0011 – 0012]) and overlapping a part of the signal wiring (G1 – Gn), a metal layer is formed from Chrome Cr (Paragraph [0012] – therefore in combination with Won’s invention we can see where both the metal layer and the touch electrodes are both made from Chrome Cr)
Therefore it would have been obvious to a person having ordinary skills in the art before the effective filing date of the application to have used the teachings of a layer in the non-display area and overlapping a part of the signal wiring, wherein the metal layer comprises a same material as a material of at least one of the 15plurality of touch electrodes in Watanabe’s invention as taught by Kim’s invention.
The motivation for doing this would have been in order to reduce the parasitic capacitance in the LOG area, thereby reducing the distortion of the clock signal and the scanning pulse and reducing the rising and falling times of the scanning pulse (Kim’s invention Paragraph [0014]).

With regards to Claim 2, Won discloses: wherein the signal wiring comprises a scan signal line (FIG 3, S1 - Sn) or a data signal line (D1 - Dm) electrically connected to the display element (SP - subpixels).  

Claims 8 – 9 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe. et al., US Publication 2016/0011633 A1 in view of Won et al., US Publication 2021/0055818 A1 in further view of Kim et al., US Publication 2005/0264724 A1 in further view of Jin et al., US Publication 2018/0175311 A1. 

With regards to Claim 8, Jin discloses: wherein the encapsulation layer (FIG 7D) comprises: 
a first inorganic encapsulation layer (FIG 7D, 131); 
an organic encapsulation layer (132) on the first inorganic encapsulation layer (131); and 
a second inorganic encapsulation layer (133) on the organic encapsulation layer (132).  
Therefore it would have been obvious to a person having ordinary skills in the art before the effective filing date of the application to have used the teachings of wherein the encapsulation layer comprises: a first inorganic encapsulation layer; an organic encapsulation layer on the first inorganic encapsulation layer; and a second inorganic encapsulation layer on the organic encapsulation layer in Wantanbe’s modified invention as taught by Jin’s invention.
The motivation for doing this would have been in order to improve the flexibility of the display device (Jin’s invention Paragraph [0005]).

With regards to Claim 9, Jin discloses: a planarization layer (FIG 8A, 15) on the non-display area (S) within the display area (B1 & A2), a portion of the planarization .  

Claims 10, 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe. et al., US Publication 2016/0011633 A1 in view of Won et al., US Publication 2021/0055818 A1 in further view of Kim et al., US Publication 2005/0264724 A1 in further view of Nagasawa et al., US Publication 2017/0227804 A1. 

With regards to Claim 10, Watanabe discloses: A display device (Title and Abstract) comprising: 
a substrate (FIG 2, 10) including an opening (10A - hole), 
5a display element (pixels) on the substrate (Paragraph [0064]), the display element (pixels) being arranged in a display area (RA) surrounding the opening (Paragraph [0068]); 
a signal wiring (FIG 12, 2 & 4) electrically connected to the display element (Paragraph [0078]), a portion of the signal wiring (2 & 4) being in a non-display area (RF3) between the opening (10A) and the display area (RA) and extending along (the curved wiring within non-display area RF3) the opening (10A) of the substrate (FIG 12 shows this feature); 
a layer (FIG 3, 13B – black matrix) in the non-display area (RF2)
Watanabe fails to disclose: 10an encapsulation layer on the display element; 

a metal layer including a plurality of segments that are in the non-display area between the opening and the display area, wherein the plurality of segments are disposed on a same layer and arranged along an outer edge of the opening of the 10substrate. 
Won discloses: an encapsulation layer (FIG 4, 30) on the display element (10 – TFT layer & 20 – light emitting device layer; teaches of an OLED however in Paragraph [0040] – teaches that it can also be an LCD); 
a plurality of touch electrodes (FIG 4, 40) arranged in the display area (Paragraph [0040]) and being on the encapsulation layer (FIG 4, shows where the touch electrodes 40 are on the encapsulation layer 30; teaches of an OLED however in Paragraph [0040] – teaches that it can also be an LCD); touch electrode is formed of a single or multilayer which include Chrome Cr (Paragraph [0115])
Therefore it would have been obvious to a person having ordinary skills in the art before the effective filing date of the application to have used the teachings of an encapsulation layer on the display element; a plurality of touch electrodes arranged in the display area and being on the encapsulation layer in Watanabe’s invention as taught by Won’s invention.
The motivation for doing this would have been in order to improve the display quality by preventing interference.

Kim discloses: a metal layer (FIG 2, 32 – black matrix; Paragraph [0012]) in the non-display area (FIG 2 and Paragraph [0011 – 0012]) and overlapping a part of the signal wiring (G1 – Gn), a metal layer is formed from Chrome Cr (Paragraph [0012] – therefore in combination with Won’s invention we can see where both the metal layer and the touch electrodes are both made from Chrome Cr)
Therefore it would have been obvious to a person having ordinary skills in the art before the effective filing date of the application to have used the teachings of a layer in the non-display area and overlapping a part of the signal wiring, wherein the metal layer comprises a same material as a material of at least one of the 15plurality of touch electrodes in Watanabe’s invention as taught by Kim’s invention.
The motivation for doing this would have been in order to reduce the parasitic capacitance in the LOG area, thereby reducing the distortion of the clock signal and the scanning pulse and reducing the rising and falling times of the scanning pulse (Kim’s invention Paragraph [0014]).
Watanabe in view of Won in further view of Kim fail to disclose: a metal layer including a plurality of segments that are in the non-display area between the opening and the display area;
Nagasawa discloses: a layer (50 – sealing material; Kim as discloses above contains a black matrix which is a metal layer) including a plurality of segments (FIG 1, shows a plurality of segments of the sealing material) that are in the non-display area between the opening and the display area (see FIG 1, which clearly shows this feature), 
Therefore it would have been obvious to a person having ordinary skills in the art before the effective filing date of the application to have used the teachings of a layer 
The motivation for doing this would have been so that pressure is reduced is that no bubbles to be contained when the liquid crystal is sealed (Nagasawa’s invention). 

With regards to Claim 11, Nagasawa discloses: wherein a first part of the portion of the signal wiring (FIG 2, 101 – wiring layer) is overlapped by at least one of the plurality of segments (FIG 2, 50 – shows that the sealant material is overlapping the signal wiring in plan view).  

With regards to Claim 13, Won discloses: wherein the signal wiring comprises a scan signal line (FIG 3, S1 - Sn) or a data signal line (D1 - Dm) electrically connected to the display element (SP - subpixels).  

Claims 19 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe. et al., US Publication 2016/0011633 A1 in view of Won et al., US Publication 2021/0055818 A1 in further view of Kim et al., US Publication 2005/0264724 A1 in further view of Nagasawa et al., US Publication 2017/0227804 A1 in further view of Jin et al., US Publication 2018/0175311 A1. 

With regards to Claim 19, Watanabe as modified above fails to disclose the features as mentioned below, however in combination: 
Jin discloses: wherein the encapsulation layer (FIG 7D) comprises: 
a first inorganic encapsulation layer (FIG 7D, 131); 

a second inorganic encapsulation layer (133) on the organic encapsulation layer (132).  
Therefore it would have been obvious to a person having ordinary skills in the art before the effective filing date of the application to have used the teachings of wherein the encapsulation layer comprises: a first inorganic encapsulation layer; an organic encapsulation layer on the first inorganic encapsulation layer; and a second inorganic encapsulation layer on the organic encapsulation layer in Wantanbe’s modified invention as taught by Jin’s invention.
The motivation for doing this would have been in order to improve the flexibility of the display device (Jin’s invention Paragraph [0005]).

With regards to Claim 20, Jin discloses: a planarization layer (FIG 8A, 15) on the non-display area (S) within the display area (B1 & A2), a portion of the planarization layer (FIG 8A, 15) overlapping a portion of the organic encapsulation layer (132 – FIG 8A, shows the overlapping of 15 & 132), wherein the metal layer (12) is on an upper surface of the planarization layer (FIG 8A, shows the metal later 12 on the upper portion surface of 15).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLYN R EDWARDS whose telephone number is (571)270-7136. The examiner can normally be reached Monday - Friday: 5:30am - 2:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAROLYN R EDWARDS/Primary Patent Examiner, Art Unit 2625